Citation Nr: 1641049	
Decision Date: 10/20/16    Archive Date: 11/08/16

DOCKET NO.  12-04 814A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to a waiver of recovery of an overpayment of Department of Veterans Affairs disability compensation benefits in the amount of $11,434.00.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel 


INTRODUCTION

The Veteran had active service from January 1978 to January 1982. 

This matter comes before the Board of Veterans' Appeals (Board) from a February 2012 administrative decision of the Department of Veterans Affairs Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In his March 2012 VA Form 9, substantive appeal, the Veteran requested a Travel Board hearing before a Veterans Law Judge.  In a letter, dated May 26, 2015, the Veteran was notified that his requested hearing had been scheduled for July 8, 2015.  However, the May 26, 2015 letter did not contain the Veteran's mailing address as is currently listed within the Veterans Benefits Management System (VBMS).  The Veteran's current address as listed in VBMS was used by VA in correspondence most recently dated in December 2015, and unlike other mail sent by VA between November 2014 and August 2015, has not been returned to sender.  The Veteran did not appear for his scheduled Board hearing and the inaccurate address on his May 26, 2015 letter notifying him of the scheduled hearing may have been the reason for this failure to report. 

Thus, the Board finds that the Veteran should again be afforded an opportunity to provide testimony at a Travel Board hearing before a Veterans Law Judge, with notice of such scheduled hearing issued to his most recent address of record, prior to appellate consideration of his appeal.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing before a Veterans Law Judge in accordance with the docket number of his appeal.  Ensure that notice of the hearing is sent to the Veteran's current address.  This notice letter must be documented in the claims file.

Thereafter, the case should be returned to the Board, as appropriate, for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




